Evans, P. J.
The only question we are called upon to notice, and which is decisive of the cause, is whether it is within the scope of the power of an attorney at law *712to compromise the interest of his client by confessing judgment, with a stay of execution, and giving a lien upon land embracing the homestead.
It seems to be well settled that an attorney cannot compromise his client’s cause without his consent. (See 2 Tucker’s Com., p.—; Holker v. Parker, 7 Branch, 436.)
The judgment is reversed and the cause remanded.
Reversed and remanded.